                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 IN RE:                                              )
                                                     )        Case No. 3:19-bk-07235
 CUMMINGS MANOOKIAN, PLLC,                           )        Chapter 7
                                                     )        Judge Walker
                Debtor.                              )
                                                     )
 JEANNE ANN BURTON, TRUSTEE,                         )
                                                     )
                Plaintiff,                           )
                                                     )
 v.                                                  )        Adv. Proc. No. 3:20-ap-90002
                                                     )
 HAGH LAW, PLLC; AFSOON HAGH;                        )
 MANOOKIAN, PLLC; and FIRST-                         )
 CITIZENS BANK & TRUST COMPANY,                      )
                                                     )
                Defendant.                           )


            ADVERSARY PROOCEEDING DEFENDANTS’ OPPOSITION TO
                       TRUSTEE’S MOTION TO STAY


       Manookian PLLC, Hagh Law PLLC, and Afsoon Hagh (collectively “the Adversary

Proceeding Defendants”) jointly file this Response in Opposition to the Trustee’s attempts to delay

the progression of the matter the Trustee initiated but altogether refuses to prosecute.

       1.      This is an adversary proceeding brought by the Trustee in the name of Cummings

Manookian, PLLC (“Cummings Manookian”) well over a year ago. Cummings Manookian is a

now-defunct law firm.

       2.      As part of the adversary proceeding, the Trustee sued two law firms and one lawyer

making various not only unfounded claims, but claims that are demonstrably false, not subject to

reasonable disagreement, and factually impossible.




                                                 1

Case 3:20-ap-90002        Doc 71   Filed 03/28/21 Entered 03/28/21 21:21:21                Desc Main
                                   Document     Page 1 of 5
       3.      For example, the Trustee has sued Afsoon Hagh for purportedly using the furniture

and equipment at Cummings Manookian’s former office building since November of 2019. But

Ms. Hagh has not even been on the premises of that building since the birth of her first child in

July of 2018. This is provable through years of surveillance video footage, key card swipe records,

and on-site network logins. The Trustee’s claims to the contrary are baseless and, to the present

day, entirely unsupported.

       4.      As another example, the Trustee has alleged that Manookian PLLC has both made

and received “fraudulent transfers.” But the Trustee refuses to identify any such transfer by date,

parties, or property. This is likely the case because Manookian PLLC has never made nor received

a transfer of any kind, nor has it ever even held a bank account. The Trustee’s claims are simply

not based in fact.

       5.      The Trustee additionally variously alleges that:

               a.    The Adversary Proceeding Defendants have done some undisclosed thing

                     with some undisclosed “intellectual property” belonging to Cummings

                     Manookian. But the Trustee will not identify that purported intellectual

                     property or what the Defendants are alleged to have done with it.

               b.    The Adversary Proceeding Defendants owe Cummings Manookian some

                     undisclosed amount of money for some unspecified work. But the Trustee

                     will not detail what she is even asking for from the Adversary Proceeding

                     Defendants or the grounds on which she would be entitled to such relief.

       6.    The Adversary Proceeding Defendants have posed extensive written discovery to the

Trustee in an effort to determine what exactly she is alleging and what mistaken set of facts upon




                                                2

Case 3:20-ap-90002       Doc 71    Filed 03/28/21 Entered 03/28/21 21:21:21              Desc Main
                                   Document     Page 2 of 5
which her allegations rest. The Trustee has “responded” by objecting to, or otherwise refusing to

answer, practically every Request for Admission, Interrogatory, and Request for Production.

        7.    The Trustee, for example, refuses to answer what furniture or equipment was used by

Ms. Hagh; state what funds were supposedly improperly sent or received by Manookian PLLC;

provide even a general description of the purported “intellectual property” supposedly taken from

Cummings Manookian; or even describe the nature of any work of any kind done by Cummings

Manookian that would somehow entitle it to relief from any of the Adversary Proceeding

Defendants.

        8.    Against this backdrop, the Trustee simultaneously refuses to sit for a deposition such

that the Adversary Proceeding Defendants can even attempt to ascertain where her factual

allegations come from or why they were sued in this case. To that end, Counsel for Manookian

PLLC has requested dates for the Trustee’s deposition over half a dozen times; those requests have

been ignored.

        9.    In short, the Trustee was quick to make vague but highly inflammatory allegations—

sounding in fraud—against an impeccably credentialed lawyer and two law firms, but when asked

to provide evidence in support of her claims, she refuses.

        10.   This is an untenable situation for the Adversary Proceeding Defendants. The Trustee

bolstered her meritless claims into a restraining order that has resulted in over $700,000 of money

earned by and belonging to Hagh Law being held in escrow for over a year. Moreover, having

been sued for fraud (among other causes of action sounding in deceit and duplicitous financial

behavior), Hagh Law and Afsoon Hagh have had and continue to have significant reputational and

other fallout impacting the Defendants’ banking relationships and ability to acquire professional

liability insurance.



                                                 3

Case 3:20-ap-90002       Doc 71    Filed 03/28/21 Entered 03/28/21 21:21:21             Desc Main
                                   Document     Page 3 of 5
          11.   There is no basis for a stay of these proceedings. To the contrary, it is past time for

the Trustee to come forward with her evidence or dismiss her claims with an acknowledgement to

the Adversary Proceeding Defendants that they had no basis in fact.

          12.   The Trustee initiated this lawsuit against innocent third parties, including holding

hostage hundreds of thousands of dollars prior to proving a single element of a single claim. She

cannot now ask for the simultaneous privilege of not having to prosecute her action.

          13.   The Adversary Proceeding Defendants respectfully request that the Court deny the

Trustee’s request to stay the proceeding so that the case may proceed toward a resolution on the

merits.

          14.   The Adversary Proceeding Defendants further request an order from the Court

directing the Trustee to submit to a deposition within the next forty-five days at a time and place

convenient to all parties.

          15.   Finally, the Adversary Proceeding Defendants request that a trial date be set for the

final hearing of this matter.



Date: March 28, 2021                                    Respectfully submitted,


                                                        /s/ John Spragens
                                                        John Spragens (TN Bar No. 31445)
                                                        Spragens Law PLC
                                                        311 22nd Ave. N.
                                                        Nashville, TN 37203
                                                        T: (615) 983-8900
                                                        F: (615) 682-8533
                                                        john@spragenslaw.com

                                                        Attorney for Manookian PLLC

                                                        Craig V. Gabbert (TN Bar No. 4702)
                                                        Glenn B. Rose (TN Bar No. 10598)
                                                        Bass, Berry & Sims PLC

                                                    4

Case 3:20-ap-90002           Doc 71   Filed 03/28/21 Entered 03/28/21 21:21:21             Desc Main
                                      Document     Page 4 of 5
                                                      150 Third Ave. S., Suite 2800
                                                      Nashville, TN 37201
                                                      T: (615) 742-6200
                                                      F: (615) 742-0465
                                                      cgabbert@bassberry.com
                                                      grose@bassberry.com

                                                      Attorneys for Hagh Law PLLC and Afsoon
                                                      Hagh



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed March 28, 2021 and served
electronically upon all parties in interest or their counsel as indicated on the receipt issued by the
Court’s electronic filing system.


                                                       /s/ John Spragens




                                                  5

Case 3:20-ap-90002       Doc 71     Filed 03/28/21 Entered 03/28/21 21:21:21              Desc Main
                                    Document     Page 5 of 5
